Citation Nr: 0017785	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


REMAND

The veteran had active military service from December 1962 to 
December 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Waco, Texas.

On initial review of the claims folder, the Board finds that 
additional development is necessary prior to rendering a 
decision on the issue on appeal.  In particular, at his June 
1999 hearing, the veteran stated that he wished to appear for 
a hearing before a Member of the Board at the RO.  However, a 
review of the documents assembled for the Board's review 
shows that no such hearing was ever scheduled.  Since Travel 
Board hearings are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a)), the Board is hereby remanding the case for that 
purpose.

In light of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.  Such notice should 
be furnished the veteran no less than 30 
days prior to the date of the scheduled 
hearing.  38 C.F.R. § 19.76 (1999).

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  The purpose of this remand is to comply with due 
process considerations, and the Board intimates no opinion as 
to the outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


